o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-125054-11 uil the honorable amy klobuchar united_states senator washington avenue south suite minneapolis mn attention ------------------------ dear senator klobuchar this letter is in response to your inquiry dated date on behalf of your constituent ----------------------------- ---------------------- asked about the employment_tax treatment of long-term disability payments as a general matter apart from the procedure for issuing a formal ruling as described in revproc_2011_1 internal_revenue_bulletin we cannot provide binding legal advice to particular taxpayers however we have reviewed the facts ------- ------------------provided and can provide general information which we hope will be helpful the law imposes old-age survivors and disability insurance taxes and hospital insurance taxes on wages employers pay to employees these two taxes comprise the federal_insurance_contributions_act fica_taxes under fica apply to wages as defined in sec_3121 of the internal_revenue_code the code that employers pay for employment as defined in sec_3121 of the code the law exempts long term-disability payments from wages for fica purposes in two situations if neither of these situations applies then fica applies to the full amount of the disability payment first the law exempts from wages any payment made to or on behalf of an employee under a plan or system an employer established that provides for its employees on account of sickness or accident disability if the employee receives the payments under a workmen’s compensation law for purposes of this exemption a payment an employer made under a workers’ compensation law includes a payment conex-125054-11 made under a statute in the nature of a workers’ compensation act if an employee receives a payment on account of non-occupational injury sickness or accident disability he or she cannot exclude the payment from wages sec_31 a - d of the treasury regulations the second exemption is for any payment on account of sickness or accident disability an employer makes to or on behalf of an employee after the expiration of calendar months following the last calendar month in which the employee worked for the employer sec_3121 of the code fica_taxes apply to the full amount of the disability payment while the employee continues to perform services for the employer and for the first six calendar months after the employee has ceased performing services for the employer disability payments will be exempt from fica starting in the seventh calendar month after the employee has stopped performing services for the employer any changes to the law would require legislative action by the congress i hope this information is helpful if you have any questions please contact me or ------------------ of my staff at ----- ------------- sincerely lynne camillo branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax
